EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harrison Osaki on 05/06/2022.

The application has been amended as follows: 

Claims 7-15 comprise a “(Withdrawn)” claim status.
Amend the claim status of claims 7-15 to read --(Cancelled)--.

Amend the claim status of claim 26 to read --(Cancelled)--.

Claim 16 in line 25 reads “second compartment so that”.
Amend the limitations of claim 16 in line 25 to read --second compartment wherein,--.

Claim 16 in line 29 reads “tissues from the used tissues.”
Amend the limitations of claim 16 to include 
--“tissues from the used tissues,
wherein the polyethylene bag includes a surface edge including the zipper, and the surface edge is flush with the top face when the zipper is unzipped.”--

Claim 25 in line 2 reads “second compartment so that”.
Amend the limitations of claim 25 in line 2 to read --second compartment wherein,--.
Claim 25 in lines 3-4 reads “substantially fill at all of”.
Amend the limitations of claim 25 in lines 3-4 to read --substantially open all of --.

Claim 27 in line 1 reads “of claim 12”.
Amend the limitations of claim 27 in line 1 to read --of claim 16--.


CHANGES TO THE SPECIFICATIONS 
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:

	 Amended specifications dated 04/21/20222 recite in the disclosure “a rectangular bottom face 414,” “the bottom face 405” and “the bottom face 414” in Paragraph [0012].  It is required the applicant use a single element number to recite the same member of the embodiment.

In order to avoid abandonment of the application, applicant must make these above agreed upon specification changes.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The claim 16 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A container for holding, transporting, and dispensing tissue products, comprising..

…a first portion comprising an elliptical first opening having a major axis oriented parallel to the length of the top face; and…

…a second portion comprising a rectangular second opening oriented perpendicular to the first opening, the second opening having a length perpendicular to the major axis of the elliptical first opening; and…

…a polyethylene bag sealed to the top of the second compartment, the polyethylene bag including a zipper oriented at least substantially perpendicular to the major axis of the first opening,… 

…a cardboard separator oriented parallel to the vertical faces for separating the one or more unused tissues from the used tissues…

...wherein the polyethylene bag includes a surface edge including the zipper, and the surface edge is flush with the top face when the zipper is unzipped…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651